DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. 
Claims 1-10 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0111244) in view of Ryohei et al (JP2011225355).

With regards to claim 1, Yamazaki et al discloses a laser irradiation apparatus (Fig. 12A) comprising first and second flotation units configured to each blow a gas upward and float a workpiece of a plate shape (stages 1401 and 1402 configured to each blow gas upward through blowing holes 1412 and float substrate 1405 which is plate shaped, Fig. 12A), and aligned at a predetermined interval (stages 1401 and 1402 are aligned at a predetermined interval, Fig. 12A); and a laser irradiation unit configured to irradiate the workpiece with a laser beam from an upper side in a gap between the first flotation unit and the second flotation unit (optical system 311 configured to irradiate substrate 1405 from an upper side in a gap between stages 1401 and 1402, Fig. 12A), the workpiece being floated and conveyed from the first flotation unit to the second flotation unit (substrate 1405 being floated and conveyed from stage 1401 to stage 1402 in a direction denoted by arrow 307, Fig. 12A) in a conveyance direction (direction of movement of stage 303, Fig. 13), wherein each of the first and second flotation units includes a base, and a porous plate, the base includes a rising portion protruding upward at an outer periphery facing at least the gap, and the porous plate includes a cutout portion configured to fit to the rising portion as seen below in Fig. 12A:

    PNG
    media_image1.png
    509
    838
    media_image1.png
    Greyscale

 
wherein a length of the porous plate in the conveyance direction is the same as a length of the base in the conveyance direction as seen in Fig. 13 below:

    PNG
    media_image2.png
    578
    781
    media_image2.png
    Greyscale

Yamazaki et al does not teach the porous plate bonded to an upper surface of the base by an adhesive layer and the adhesive layer is formed along an inner wall of the rising portion having fitted to the cutout portion (plates 57 and 59 are fixed by bolts 61 and circuits 54 and 56 inbetween are adhered to the contact surface of the plate 57 and 59, paragraph 0072, lines 1-5). 
Ryohei et al teaches the porous plate bonded to an upper surface of the base by an adhesive layer and the adhesive layer is formed along an inner wall of the rising portion having fitted to the cutout portion (plates 57 and 59 are fixed by bolts 61 and circuits 54 and 56 inbetween are adhered to the contact surface of the plate 57 and 59, paragraph 0072, lines 1-5). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the floatation units with the adhesive as taught by Ryohei et al in order to reduce processing cost of a floatation unit of a laser apparatus. 
With regards to claim 2, Yamazaki et al discloses wherein the rising portion is formed at the entire outer periphery of the base as seen below in Fig. 12A:

    PNG
    media_image3.png
    469
    801
    media_image3.png
    Greyscale

With regards to claim 3, Ryohei teaches wherein each of the floatation unit (base 51, Fig. 3) further includes an intermediate plate accommodated inside the base in parallel to the porous plate (middle plate 58 in parallel to upper plate 57, Fig. 3), a plurality of second through-holes respectively connected to a plurality of first through-holes formed in the porous plate are formed in the intermediate plate (middle plate 58 is provided with communication holes 65 and 66 are second through holes and connected to holes 52 and 53 of the upper plate, Fig. 3), and a pressurizing chamber configured to pressurize the gas blown from the porous plate (air supply circuit 55, Fig. 3), and a depressurizing chamber configured to suction the gas through the pluralities of first and second through-holes are partitioned by the intermediate plate (air suction circuit 56, Fig. 3).
With regards to claim 4, Ryohei teaches wherein a cavity configured to form the depressurizing chamber is formed in the base (lead out cavity 68 form the air suction circuit 56 in lower plate 59 in base 51, Fig. 3), and a counterbored groove (through holes 60, Fig. 3) is formed at a periphery of the cavity (through holes 60 formed in the periphery of lead out cavity, Fig. 3), and the intermediate plate is fitted and adhered to the counterbored groove (middle plate 58 is fitted and adhered between plate 57 and 59 to the through holes 60, paragraph 0072, lines 1-2).
With regards to claim 5, Ryohei teaches wherein the porous plate is made of a ceramic (the upper plate 57 is made of ceramic, paragraph 0040, lines 2-3).
With regards to claim 10, Ryohei teaches wherein the workpiece is a substrate including an amorphous silicon film formed on an upper surface (amorphous silicon film, paragraph 0328, lines 6-9), and the laser irradiation apparatus is an excimer laser annealing apparatus configured to irradiate the amorphous silicon film with the laser beam to polycrystalline (excimer laser such as a XecCl laser, paragraph 0217, lines 1-2). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al  and Ryohei as applied to claims 1-5 and 10 above, and further in view of Ito et al (JP2006135083).

With regards to claim 6, Yamazaki et al and Ryohei teaches wherein the intermediate plate made of metal (middle plate 58 is made of aluminum, paragraph 0039, lines 3-5). 
Yamazaki et al and Ryohei does not teach diameters of the second through-holes are smaller than diameters of the first through-holes. 
Ito et al teaches diameters of the second through-holes (perforated plate 24 has small holes 26, Fig. 3) are smaller than diameters of the first through-holes (small holes 26 of perforated plate 24 are smaller than pocket hole 12 of the work transfer device 10, Fig. 3). 

With regards to claim 7, Ito et al does not teach wherein the diameters of the first through-holes are larger than 1 mm, and the diameters of the second through-holes are 1 mm or less. It would have been an obvious matter of design choice to use the hole diameters as taught by Ito et al, since the applicant has not disclosed that wherein the diameters of the first through-holes are larger than 1 mm, and the diameters of the second through-holes are 1 mm or less solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the hole diameters as taught by Ito et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al and Ryohei as applied to claims 1-5 and 10 above, and further in view of Ise et al (JP2008110852).

With regards to claim 8, Yamazaki et al and Ryhoei does not teach wherein the porous plate is divided into a first plate and a second plate in a longitudinal direction. 
Ise et al teaches teach wherein the porous plate (porous plate 76, Fig. 4) is divided into a first plate and a second plate in a longitudinal direction (Fig. 4). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the base of Yamazaki et al and Ryhoei with the plurality of porous plates as taught by Ise et al in order to stably levitate workpiece by reducing the variation in the ascent amount. 



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach the first plate and the second plate are adhered between the protrusion portion of the first plate and the protrusion portion of the second plate. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicants argument: Applicant argues the prior art does not disclose or teach the amended features of claim 1. 
Examiner’s response: Claim 1 has been amended to include “the workpiece being floated and conveyed from the first flotation unit to the second flotation unit in a conveyance direction and wherein a length of the porous plate in the conveyance direction is the same as a length of the base in the conveyance direction”. The rejection above using Yamazaki et al has been updated to include rejections that reflect the amended limitations of claim 1. Yamazaki et al discloses the workpiece being floated and conveyed from the first flotation unit to the second flotation unit (substrate 1405 being floated and conveyed from stage 1401 to stage 1402 in a direction denoted by arrow 307, Fig. 12A) in a conveyance direction (direction of movement of stage 303, Fig. 13) and wherein a length of the porous plate in the conveyance direction is the same as a length of the base in the conveyance direction as seen in Fig. 13 below:

    PNG
    media_image2.png
    578
    781
    media_image2.png
    Greyscale

Applicants arguments: Applicant argues the prior art does not teach or disclose the porous plate is bonded to an upper surface of the base by an adhesive layer and the adhesive layer is formed along an inner wall of the rising portion having fitted to the cutout portion. 
Examiners response: Ryohei et al teaches the porous plate bonded to an upper surface of the base by an adhesive layer and the adhesive layer is formed along an inner wall of the rising portion having fitted to the cutout portion (plates 57 and 59 are fixed by bolts 61 and circuits 54 and 56 inbetween are adhered to the contact surface of the plate 57 and 59, paragraph 0072, lines 1-5). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
        /TU B HOANG/        Supervisory Patent Examiner, Art Unit 3761